Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The claims received 4/21/2021 are entered. Claims 8, 12, 14, 16, 19, 22, and 23 are cancelled.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-7, 9-11, 13, 15, 17, 18, 20, 21, and 24-25 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 and 11 of U.S. Patent No. 10,584,906. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 and 4 of the cited patent include the features of instant claim 1, except for the particular material selection. However as provided in the prior art rejection below, said materials are well known in the art for the same purpose. Further although the dependency structure of the cited patent does not place other claims (referring to claims 2, 3, 5, 6, and 11) in dependent form from claim 4, the features of various other claims are identical to those of the instant claims and therefor are also rejected on the ground of nonstatutory double patenting as they would be obvious to depend from claim 4. Still further the addition of mere control for already present structures is obvious as it is understood that the systems must be operated and a control device is a known alternative to manual operation. The office notes reference to a terminal disclaimer in applicant’s remarks; however no terminal disclaimer has been filed. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“control device” in claims 3 and 6. The limitation combines the nonce term “device” with the function of “control”. A return to the specification shows that the control device is a “valve” [0037]. 
“expansion device” in claim 9. The limitation combines the nonce term “device” with the function of “expansion”. A return to the specification shows that the control device is a “valve” [0037]. 

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, 10, 11, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wijmans et al (US 5,044,166) in view of Lee et al (US 5,062,273), and in further view of: Spauchus (US 4,417,451), Hwang et al (US 4,828,588), or Fehlner et al (US 5,474,681) in the alternative.
Regarding claim 1, Wijmans discloses a refrigeration system comprising:
a heat transfer fluid circulation loop (2, 4, 6, 8, and connecting lines therebetween) configured to allow a refrigerant to circulate therethrough;
a purge outlet (10) from the heat transfer fluid circulation loop;
at least one gas permeable membrane (16) comprising a porous inorganic material (10:37 to 11:43 discuss membrane materials; specifically “polydimethylsiloxane (silicone rubber)” is listed which is an inorganic or hybrid polymer) with pores of a size to allow passage of contaminants through the membrane and restrict passage of the refrigerant through the membrane (14:45-47), said membrane having a first side in communication with the purge outlet (10); 
a retentate return flow path (18/19) from the first side of the membrane to the heat transfer fluid circulation loop; and
further comprising a purge gas collector (13) between the purge outlet (10) and the membrane (16), wherein the purge gas collector (13) comprises a vessel having a volume for the collection and stratification of purge gas (element 13 of Wijmans is described as a condenser, as a condenser contains a volume for fluid to pass therethough, at least for a time the fluid is collected therein; further as the fluid is separated based on change of phase stratification also occurs).
Further regarding a purge gas collector, as stated above element 13 of Wijmans (referred to as a condenser) provides for a purge gas collector. However to the extent applicant may argue that element 13 of Wijmans is not a vessel Lee is provided. Lee shows a purge gas 
Wijmans lacks the listed materials, but does include that the membrane may include a support membrane layer (7:33).
Spauchus includes a selective membrane which includes a porous ceramic (4:46-47) and may also include porous ceramic, porous glass, porous platinum, and others (6:29-54).
Hwang discloses a selective membrane including PDMS and a support of porous glass (2:49 to 3:35).
Fehlner discloses a selective membrane including inorganic PDMS and zeolite (example 12 at column 10) and ceramic membranes (1:29-32).
It would have been obvious to one of ordinary skill in the art to have provided Wijmans with the supports as taught by any of Spauchus, Hwang, and Fehlner in order to provide mechanical support to the membrane. Additionally the selection of a membrane determines permeability and therefor determines performance. Thus membrane selection allows for optimization of the system as discussed succinctly at Spauchus column 6, lines 50-54.
Regarding claim 2, Wijmans discloses the heat transfer fluid circulation loop comprises a compressor (2), heat rejection heat exchanger (4), an expansion device (6), and a heat absorption heat exchanger (8) connected together by a conduit.
Regarding claim 4, 
Regarding claim 10, Wijmans discloses a plurality of gas permeable membranes in series communication between the purge outlet and the exhaust port (shown in figures 6 and 7). 17:14-29 discloses plurality of arrangements of membranes.
Regarding claim 11, Wijmans discloses operably coupling the first side of each of the plurality of membranes to the fluid circulation loop (38 of figure 6 or 52 of figure 7 returns to the fluid circulation loop where both receive fluid from the first side of each membrane).
Regarding claim 24, Wijmans discloses the purge outlet is operable coupled to the condenser (4).
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wijmans et al (US 5,044,166), in view of Lee et al (US 5,062,273) in view of Spauchus/Hwang/Fehlner, and in view of Massengale (US 3,357,197).
Regarding claim 3, Wijmans discloses the refrigeration system of claim 1, but lacks a control device (“valve” as per §112.6 above) on retentate return flow path (18/19). Massengale discloses a similar heat transfer fluid circulation loop including a purge outlet (figure 1) including a retentate return flow path (22) that includes a control device (23). It would have been obvious to one of ordinary skill in the art to have provided Wijmans with the control device of Massengale on the retentate return flow path in order to prevent reverse flow from a relatively contaminant free composition of refrigerant.
Claims 5, 7, 13, 15, 17, 18, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wijmans et al (US 5,044,166), in view of Lee et al (US 5,062,273), in view of Spauchus/Hwang/Fehlner, and in further view of Stark et al (US 9,987,568)
Regarding claims 5 and 7, Wijmans is silent concerning a controller for the refrigeration system and lacks a prime mover. However Wijmans discloses that the pressure ratio across the membrane drives the process and that providing a vacuum on the permeate side of the 
Alternatively regarding claim 5, Stark provides for a prime mover/vacuum pump (112) which operates upon receipt of a purge signal. It would have been obvious to one of skill to have provided Wijmans with the vacuum pump of Stark for the reasons discussed above.
Regarding claim 13, Wijmans discloses a pressure sensor (8:58-9:11 as the valve automatically operates based on pressure the pressure is sensed and there is a pressure sensor) operably coupled to the fluid circulation loop, and the controller generates the purge signal in response to output from the pressure sensor.
Regarding claim 15, Wijmans discloses a pressure sensor for creating a purge signal but is silent concerning a temperature sensor for the same. However in the art the correlation between vapor temperature and pressure is well known. It has been held that a "simple substitution of one known element for another to obtain predictable results” is obvious. In this instance the prior art provides for the element of a pressure sensor. It is known in the art to 
Regarding claim 17, Wijmans discloses the refrigeration system of claim 5, but lacks a gas detection sensor coupled to the second side of the membrane. Stark discloses a refrigerant gas detection sensor (120 and 124 combine to provide the pressure across the membrane which includes detection of a refrigeration gas property, namely pressure) coupled to the second side of the membrane, and the controller generates the purge signal in response to output from the refrigeration gas detection sensor. It would have been obvious to one of ordinary skill in the art to have provided the sensor of Start to Wijmans in order to enact purging during passive operation (figure 3).
Regarding claim 18, Wijmans discloses the controller is configured to generate the purge signal based at least in part on a timer setting (8:58-9:11).
Regarding claim 25, Wijmans and Stark disclose the method of claim 25 in operation of the apparatus as disclosed in claim 5, where Stark provides for below atmospheric pressure (1:8).
	
Claims 6, 20, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wijmans et al (US 5,044,166),  in view of Lee et al (US 5,062,273), in view of Spauchus/Hwang/Fehlner, in view of Stark (US 9,987,568), and in view of Massengale (US 3,357,197).
Regarding claim 6, Wijmans discloses the refrigeration system of claim 1, but lacks a control device (“valve” as per §112.6 above) on retentate return flow path (18/19). Massengale discloses a similar heat transfer fluid circulation loop including a purge outlet (figure 1) including a retentate return flow path (22) that includes a control device (23) operating in response to a purge signal (4:14-29). It would have been obvious to one of ordinary skill in the art to have 
Regarding claim 20, Wijmans and Massengale disclose in response to the purge signal to operate the control device (23 of Massengale) to provide a varying flow rate (open or closed) through the control device.
Regarding claim 21, Wijmans in combination of Massengale and Stark discloses the control valve (23 of Massengale) and prime mover (112 of Stark). Massengale further discloses that the control valve 23 is closed when the discharge valve 46 is opened and vice versa. Therefor it is clear in combination that the control valve is closed during operation of the prime mover and the prime mover is off when the control valve is open in order to prevent pumping down of the refrigeration cycle.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wijmans et al (US 5,044,166) ), in view of Spauchus/Hwang/Fehlner, and in view of Matsuoka et al (US 2007/0101759).
Regarding claim 9, Wijmans discloses the retentate is returned to the heat absorption heat exchanger or to the compressor inlet (shown in figure 2), but lacks an expansion device. Matsuoka discloses a similar purge system for a refrigeration system including an expansion device (26) for returning retentate to the absorption heat exchanger or compressor. It would have been obvious to one of ordinary skill in the art to have expanded the return refrigerant in order to aid in prevention of liquid suction at the compressor.
Response to Arguments
Applicant's arguments filed 4/21/2021 have been fully considered but they are not persuasive. 
Regarding US 10,584,906; although reference is made to a terminal disclaimer in the remarks, none is found in the file.
Regarding the purge gas collector. Wijmans provides condenser 13 between the purge outlet (10) and the membrane (16). Applicant purports that condenser 13 is not equivalent to the purge gas collector; however the condenser 13 certainly contains a volume where purge gas is separated/stratified. None the less Lee is provided who provides for a “vessel” as newly claimed. The combination of a condenser with receiver (where in this instance a receiver acts as a purge gas collector) is old and well known in the art. The use of a receiver acts to store refrigerant which allows the system to accommodate transient conditions where flow rates increase and decrease.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R ZERPHEY whose telephone number is (571)272-5965.  The examiner can normally be reached on M-F 7:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER R ZERPHEY/Primary Examiner, Art Unit 3763